DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Swing (US 2020/0388453) in view of Kowalik et al. (US 10,242,825) hereafter “Kowalik”.
Regarding claim 1, Swing discloses a high voltage electric disconnect switch (Fig. 2) comprising: 
- at least one rotating electric insulator (12), 
- the rotating electric insulator including a rotating bearing assembly (10) comprising a rotating bearing shaft (46) and a sealed bearing housing (42) having an interior that contains ball bearings (70) or rollers and bearing races for operatively opening and closing the electric switch, 
- the sealed bearing housing having an opening therethrough (Fig. 4), 
However Swing fails to disclose an air permeable condensation preventing vent mounted in the opening in operative arrangement with the sealed bearing housing, the air permeable condensation preventing vent configured to allow ambient air to flow into and out of the sealed bearing housing only through the air permeable condensation preventing vent while preventing the flow of water into the sealed bearing housing, but allowing air to enter and exit the sealed bearing housing through the air permeable condensation preventing vent while preventing moist air from condensing to keep the interior of the sealed bearing housing dry and free of water.
Kowalik teaches a high voltage switch vacuum interrupter in which at least one air permeable hydrophobic vent member is operatively disposed in the top end member and/or bottom end member and/or tubular housing to prevent condensation in the housing (¶ [Abstract]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Swing’s device according to known methods to incorporate the teachings of Kowalik to include an air permeable hydrophobic vent member in the assembly in order to prevent condensation in the housing as taught by Kowalik (¶ [Abstract]).
Regarding claim 2, the combination of Swing and Kowalik further teaches the air permeable condensation preventing vent includes an air permeable hydrophobic membrane configured to keep the interior of the sealed bearing housing dry and free of water (¶ [Abstract] of Kowalik).
Regarding claim 3, the combination of Swing and Kowalik further teaches the sealed bearing housing further comprises a plurality of seals (74 of Swing) configured to seal the sealed bearing housing (¶ [0034] of Swing), the air permeable hydrophobic membrane is configured to maintain the air pressure within the interior of the sealed bearing housing equal to the ambient air pressure outside of the sealed bearing housing, wherein the seals of the sealed bearing housing are maintained free of pressure differential that may cause leakage of the bearing seals (see claim 1 rejection).
Regarding claim 4, the combination of Swing and Kowalik further teaches the ball bearings or rollers and/or bearing races are comprised of corrodible and/or non-corrodible material (¶ [0030] of Swing), the air permeable hydrophobic membrane is configured to prevent freezing of water within the interior of the sealed bearing housing to prevent impairment of operation of the ball bearings or rollers and/or bearing races and the opening and closing of the high voltage electric disconnect switch (it is noted that the employment of ball bearings to eliminate freezing due either to ice or corrosion is well known in the art).
Regarding claim 5, Swing further teaches the ball bearings or rollers and/or bearing races are comprised of corrodible metal (¶ [0030]).
Regarding claim 6, the combination of Swing and Kowalik further teaches the air permeable hydrophobic membrane is configured to keep the corrodible metal ball bearings or corrodible metal rollers and/or corrodible metal bearing races dry and free of water by preventing condensation within the interior of the sealed bearing housing to prevent corrosion of the corrodible metal ball bearings or corrodible metal rollers and/or corrodible metal bearing races (¶ [Abstract] of Kowalik).
Regarding claim 12, Swing further teaches the corrodible metal ball bearings or metal rollers and/or metal bearing races are stainless steel, iron or alloy or corrodible steel or any metal (¶ [0030]).
Regarding claim 13, Swing further teaches the ball bearings or rollers and/or bearing races are comprised of non-corrodible ceramic or beryllium copper (¶ [0030]).
Regarding claim 14, Swing further teaches the high voltage electric disconnect switch is a vertical break, side break, center break or double break type of air break high voltage disconnect switch (Figures 1-2).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Swing in view of Kowalik as applied in claim 1 and further in view of Fjellstedt (US 2878331).
Regarding claim 10, the combination of Swing and Kowalik teaches most of the claim limitations except for the corrodible metal ball bearings or corrodible metal rollers and/or corrodible metal bearing races are configured to be lubricant coated for friction reduction.
Fjellstedt teaches a switch mechanism and suggests that all movable parts are lubricated and protectively sealed against grit, water, and ice (C. 1, L. 41-44).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Swing- Kowalik’s device according to known methods to incorporate the teachings of Fjellstedt to use lubricant on moving parts in order to lower the unnecessary friction between the surfaces.  


Allowable Subject Matter
Claims 7-9, 11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the prior art fails to disclose or teach the air permeable condensation preventing membrane vent further includes a membrane vent housing in operative engagement with the opening in the sealed bearing housing and mounted thereto, the membrane vent housing operatively configured for carrying the air permeable hydrophobic membrane.
Regarding claim 11, the prior art fails to disclose or teach the air permeable hydrophobic membrane is configured to prevent deterioration of the lubricant coating by inhibiting water infiltration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAN MALAKOOTI/           Examiner, Art Unit 2833  


/EDWIN A. LEON/           Primary Examiner, Art Unit 2833